Case 2:17-cv-12008-SDW-LDW Document 95 Filed 05/18/20 Page 1 of 1 PageID: 912



NOT FOR PUBLICATION
                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

 UNIMAVEN, INC.,
                                                     Civil Action No. 17-12008 (SDW) (LDW)
                      Plaintiff,

 v.
                                                     ORDER
 TEXAS TR, LLC and SAM MARINO,

                      Defendants.
                                                     May 18, 2020

WIGENTON, District Judge.

       Before this Court is Magistrate Judge Leda D. Wettre’s (“Judge Wettre”) Report and

Recommendation (“R&R”), dated March 18, 2020, which recommends that Defendant Texas TR,

LLC’s Answer and Counterclaims be stricken for failure to appear by counsel as required by law.

No objections to the R&R were filed.

       This Court has reviewed the reasons set forth by Judge Wettre in the R&R and the other

documents in this matter. Based on the foregoing, and for good cause shown, it is hereby

       ORDERED that the R&R of Judge Wettre (D.E. 84) is ADOPTED as the conclusions of

law of this Court.

       SO ORDERED.

                                                            /s/ Susan D. Wigenton
                                                     SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Magistrate Judge Wettre
